Citation Nr: 1816656	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a lipoma excision, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for an eating disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for frequent urination.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for a left shoulder disability.

10. Entitlement to service connection for a back disability.

11. Entitlement to service connection for a right knee disability.

12. Entitlement to service connection for scars on the neck.

13. Entitlement to an initial compensable rating for bilateral hearing loss.

14. Entitlement to an initial rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the Veteran was previously represented by an attorney; however, he withdrew his representation in September 2014.  See September 2014 correspondence.





FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied service connection for residuals of lipoma excision.

2.  Evidence received since the time of the final June 2005 rating decision is not material to establishing an element for service connection and does not raise a reasonable possibility of substantiating the claim for service connection for residuals of lipoma excision.

3.  The Veteran's stroke residuals are not etiologically related to service.

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, an eating disorder.

5.  The Veteran's GERD is not shown to be etiologically related to service.

6.  Hypertension is not shown to have been caused or aggravated by a disease or injury in service.

7.  It is not shown that the Veteran has, or during the pendency of this claim has had, a urinary disorder.

8.  It is not shown that the Veteran has, or during the pendency of this claim has had, a sleep disorder.

9.  It is not shown that the Veteran has, or during the pendency of this claim has had, erectile dysfunction.

10.  The Veteran's left shoulder strain is not shown to be caused or aggravated by a disease or injury in service.

11.  The Veteran's lower back strain is not shown to be caused or aggravated by a disease or injury in service.
12.  The Veteran's right knee strain is not shown to be caused or aggravated by a disease or injury in service.

13.  It is not shown that the Veteran has, or during the pendency of this claim has had, scars on the neck.

14.  For the entire appeal period, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing for each ear.

15.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (Code) 6260.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying the claim for service connection for residuals of lipoma excision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104  (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of lipoma excision. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for stroke residuals have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for an eating disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a urinary disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

10.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

11.  The criteria for service connection for lower back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

12.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

13.  The criteria for service connection for scars to the neck have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

14.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2017).

15.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.87, Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Historically, a June 2005 rating decision denied the Veteran's claim of service connection for residual lipoma excision on the basis that there was no evidence to support that he had a current chronic residual disability.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are inapplicable.  Accordingly, the June 2005 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103. 

The instant claim for service connection for residual of lipoma excision was received in June 2009.  The February 2010 rating decision denied reopening the claim, as no new and material evidence has been received.

Review of the record shows that, the evidence associated with the claims file includes: the current claim in June 2009, various statements from the Veteran, VA treatment records, to include a June 2016 VA examination and opinion that shows no current chronic residuals, and private treatment records. 

The current claim provided no new information as to the residual lipoma excision.  The statements in support of his claims submitted, noted, in part, that this disability was due to active duty and are essentially duplicative of evidence already considered. 

The treatment records from VA and private healthcare providers show no evidence the claimed residuals were as a result of his military service, to include any incident therein.  Moreover, as noted above a June 2016 VA examination and opinion documented no current residual disability from the lipoma excision.

The Board finds that the evidence added to the claims file since the prior final rating decision in June 2005 fails to demonstrate, suggest, or raise a reasonable possibility that there is current chronic residual disability that was incurred in, or aggravated by the Veteran's military service.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for residual of lipoma excision.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for certain chronic diseases when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2017); 38 C.F.R. § 3.309(a) (2017). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

A separate presumption of service connection is applicable to Veterans who were exposed to herbicides, commonly referred to as Agent Orange, during service.  38 C.F.R. § 3.307(a)(6).  The Veteran is presumed to have been so exposed, as service personnel record show that he served in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  None of the conditions, however, claimed here are among the diseases listed as being presumed related to herbicide exposure, and hence the presumption is not applicable.  38 C.F.R. § 3.309(e).  The Veteran may still establish actual causation based on herbicide exposure, however.

Stroke residuals

The Veteran contends that his stroke and subsequent residuals are due to his military service, to include herbicide exposure.  The service treatment records (STRs), to include April 1986 retirement examination, do not contain any complaints, treatment, findings or diagnosis consistent with cerebrovascular disease, to include a CVA or stroke.

Post-service treatment records document the Veteran had a cerebrovascular accident (CVA) in May 2009 with a decrease in sensation on the left side of the face.  There is no indication from the treatment records that the stroke, initially diagnosed 23 years after service, and subsequent residuals are related to any incidence of service.

The Board notes that CVA is not among the disorders entitled to presumptive service connection based on herbicide exposure.  39 C.F.R. § 3.309(e), Note 3 (2017).  Therefore, presumptive service connection for residuals of a stroke based on herbicide exposure is not warranted.

Thus, the competent, credible, and probative evidence of record fails to support a finding of cerebrovascular disease in service or for years thereafter, and service connection on a direct basis or on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Consideration has been given to the Veteran's assertion that his stroke condition was due to his service.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his stroke condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  Thus, the Board finds that the medical evidence outweighs the Veteran's contentions that he has a stroke condition due to his service.

For the reasons described above, the weight of the evidence is against the claim and service connection for residuals of a stroke is denied.

Eating disorder, urinary disorder, sleep disorder, erectile dysfunction, and neck scars

The Veteran contends that these disabilities are related to his military service.  The STRs as well as post-service treatment records show no complaints of or treatment for an eating disorder, a urinary disorder, a sleep disorder, erectile dysfunction, or scars on the neck.  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an eating disorder, a urinary disorder, a sleep disorder, erectile dysfunction, or scars on the neck as he does not have any of the current diagnoses of such disabilities, and has not, at any point during the appeal, had any diagnoses of such disabilities. 

Thus, the Board finds that the competent and probative medical evidence is against these claims. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against these claims, that doctrine is not applicable in the instant appeal, and these claims must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD, hypertension

The Veteran contends that his current GERD and hypertension disabilities are due to his military service.  The STRs show no complaints of or treatment for either GERD or hypertension.  During the April 1986 retirement examination, clinical evaluation of the gastrointestinal system was normal.  Blood pressure was documented as 132/84.

Post-service private treatment records document diagnoses of GERD and hypertension beginning in 2009.  There is no indication that these conditions are related to the Veteran's military service.

The only evidence in support of the claims is the Veteran's belief that GERD and hypertension are related to his service.  Although the Veteran is competent to describe certain symptoms associated with his conditions, such as pain, he is not competent to provide testimony regarding the etiology of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).

Further, while not dispositive, the significant lapse in time between service and post-service medical treatment is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Finally, the Veteran's hypertension was not compensably disabling within a year of his separation in April 1986.  He has not presented any competent evidence to the contrary.  

Accordingly, the Board finds that service connection cannot be granted for these disorders.  There is no evidence of GERD or hypertension during service, and there is no competent medical evidence suggesting that a pertinent diagnosis is related to his military service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b).

Left shoulder, lumbar spine, right knee

The Veteran contends that his left shoulder, lumbar spine, and right knee disabilities are related to his military service, to include complaints noted in service.  The STRs reflect the Veteran was seen in 1978 and 1982 for right knee pain.  A September 1982 x-ray showed normal right knee.  He was seen for left shoulder pain and lumbar spine in 1981 and 1984.  During the April 1986 retirement physical the Veteran reported recurrent back pain.  Clinical evaluation of the shoulders, lumbar spine, and knees were normal.  Indeed, retirement examination reflects normal back range of motion.  

Post-service treatment records dated in 2009 document left shoulder strain, lumbar strain, and right knee strain.

During the June 2016 VA examinations, the examiner indicated that the disabilities were less likely than not incurred in or caused by the Veteran's military service, to include noted in-service complaints.  He reasoned that the STRs show only a few episodes of back, shoulder, and knee pain during his 20 years of service that were treated conservatively and resolved.  In addition, the examiner noted that the Veteran was able to work in active/labor intensive occupations for nearly 23 years as a truck driver and custodian after release from active duty.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for left shoulder, lumbar spine and right knee disabilities.  The Board places great probative weight on the June 2016 VA examiner's opinions that the disabilities were not related to military service. 

The June 2016 VA examination reports clearly reflect consideration of the lay statements of record, including contentions that his left shoulder, low back and right knee disabilities are a result of service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history. Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Therefore, the Board accords the greatest probative weight to the VA examiner's opinions provided in June 2016.

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims of entitlement to service connection for left shoulder, low back and right knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C. § 5107; Gilbert, supra; 38 C.F.R. § 3.102.

III.  Increased rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Bilateral hearing loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  Id.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Initially, the Board notes that the audiological evaluation on file during the appeal period does not show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

Historically, the Veteran was awarded service connection for bilateral hearing loss with a noncompensable rating assigned by way of the March 2011 rating decision on appeal.  In December 2011, the representative at that time submitted a Notice of Disagreement (NOD) with the 0 percent rating assigned.

During the April 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
50
LEFT
35
35
45
50
50

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear and left ear decibel loss was each 45dB (35dB + 45dB + 50dB + 50dB = 180/4 = 45dB loss).  See April 2010 VA examination report, p.2.  The Veteran's Maryland CNC word list showed 96 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.  The examiner indicated that the Veteran's bilateral hearing loss had an impairment on the ordinary conditions of daily life, as the Veteran reported he has difficulty with communication.  She indicated that the Veteran's bilateral hearing loss did not affect his ability to work.

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear. Using Level I hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 0 percent rating.

Based on the results of the audiological evaluation discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the hearing loss has not approximated the criteria for a compensable (10 percent) evaluation at any time during this appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating on the basis that his hearing loss has increased in severity, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992). Thus, the assignment of a compensable rating is not warranted.

To the extent that he contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, although competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty with communication.  After considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra.

Tinnitus

The Veteran was awarded service connection for tinnitus with an evaluation of 10 percent by way of the March 2011 rating decision on appeal.  In December 2011, his representative at that time submitted a NOD with the 10 percent rating assigned.

Under 38 C.F.R. § 4.87, Code 6260, there is no provision for assignment of a rating in excess of 10 percent for tinnitus, including no rating allowing separate 10 percent rating for tinnitus of each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Code 6260, limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Code 6260.  As there is no legal basis upon which to award an increase, to include a separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has not been submitted to reopen the claim for service connection for residual lipoma excision; the appeal is denied.

The service connection claims for stroke residuals, eating disorder, GERD, hypertension, urinary disorder, sleep disorder, erectile dysfunction, left shoulder disability, back disability, right knee disability, and neck scars are denied.

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


